Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/563, 453 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No. 2008/0288506 A1), and in view of Wahl (U.S. Pub No. 2008/0148366 A1).

As per claim 1, Brown discloses a method, comprising: 
receiving an export of user data from a social network, the export consisting of a directory of images and an export file organizing the user data to be associated with a plurality of threads on the social network (Par [0010]); 
storing the first data (Par [0020] storing export information).
Brown does not explicitly disclose data associated with a plurality of threads on the social network; matching an image file from the directory of images to first data associated with one of the plurality of threads represented in the export file; and storing data associated with the one of the plurality of threads as metadata in the image file.
However, Wahl discloses data associated with a plurality of threads on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with one of the plurality of threads represented in the file (par [0194]; and 
storing data associated with the one of the plurality of threads as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).
As per claim 2, Brown discloses the method of claim 1, comprising: export file (Par [0013]).

However, Wahl discloses parsing the file including the user data associated with the plurality of threads to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of threads (par [0194]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to satisfy the a filtering criteria (Col 2 lines 60-62).As per claim 4, Wahl discloses the method of claim 1, comprising: receiving a request to open the image file after the first data associated with the one of the plurality of threads has been stored as metadata with the image file; and presenting the image file along with the first data from the one of the plurality of threads that has been stored as metadata with the image file (Par [0194]).
As per claim 9, Wahl discloses the method of claim 1, comprising: adding the image file along with the metadata of the image file to an archive directory of social network threads that includes threads from multiple social networks (Par [0194]). As per claim 10. At least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause at least one processor to: 
receive an export of user data from a social network, the export consisting of a directory of images and an export file organizing the user data to be associated with a plurality of threads on the social network (Par [0010]); 

Brown does not explicitly disclose data associated with a plurality of threads on the social network; matching an image file from the directory of images to first data associated with one of the plurality of threads represented in the export file; and storing data associated with the one of the plurality of threads as metadata in the image file.
However, Wahl discloses data associated with a plurality of threads on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with one of the plurality of threads represented in the file (par [0194]; and 
storing data associated with the one of the plurality of threads as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).As per claim 11, Brown discloses the at least one non-transitory computer readable medium of claim 10, wherein the instructions further cause the at least one processor to: export file (Par [0013]).
Brown does not explicitly disclose parsing the file including the user data associated with the plurality of threads to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of threads. 
However, Wahl discloses parsing the file including the user data associated with the plurality of threads to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of threads (par [0194]).

receive an export of user data from a social network, the export consisting of a directory of images and an export file organizing the user data to be associated with (Par [0010]); 
storing the first data (Par [0020] storing export information).
Brown does not explicitly disclose data associated with a plurality of threads on the social network; matching an image file from the directory of images to first data associated with one of the 
However, Wahl discloses data associated with a plurality of threads on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with one of the plurality of threads represented in the file (par [0194]; and 
storing data associated with the one of the plurality of threads as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).
As per claim 18, Brown discloses the system of claim 17, export file (Par [0013]).
Brown does not explicitly disclose parsing the file including the user data associated with the plurality of threads to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of threads. 
However, Wahl discloses parsing the file including the user data associated with the plurality of threads to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of threads (par [0194]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to satisfy the a filtering criteria (Col 2 lines 60-62).As per claim 19, Wahl discloses the system of claim 17, wherein the instructions further cause the at . 



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No. 2008/0288506 A1), and Wahl (U.S. Pub No. 2008/0148366 A1), and further in view of Martino et al (U.S. Patent No. 7,818,392).

As per claim 3, Brown and Wahl do not explicitly disclose the method of claim 2, wherein different source social networks are each associated with a different format for the export of the user data associated with the plurality of threads. 
However, Martino discloses wherein different source social networks are each associated with a different format for the export of the user data associated with the plurality of threads (Col 17 lines 12-31).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Martino into the teachings of Brown as modified by Wahl in order to reduce the vulnerability (par [0016]).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No. 2008/0288506 A1), and in view of Wahl (U.S. Pub No. 2008/0148366 A1) and further in view of Anders (U.S. Patent No. 6,604,144).

As per claim 5, Brown and Wahl do not explicitly disclose the method of claim 4, wherein the presenting the image file further includes presenting the image file with a background and formatting that replicates an appearance of the image and the one of the plurality of threads when presented by the social network. 
However, Anders discloses wherein the presenting the image file further includes presenting the image file with a background and formatting that replicates an appearance of the image and the one of the plurality of threads when presented by the social network (Col 7 lines 3-33).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Anders into the teachings of Brown as modified by Wahl in order to improve the efficiency of the object (Col 3 lines 1-3).



Claims 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No. 2008/0288506 A1), and in view of Wahl (U.S. Pub No. 2008/0148366 A1) and further in view of Lewis (U.S. Pub No. 2009/0052804 A1).

As per claim 7, Wahl discloses plurality of threads (par [0192]). 

However, Lewis discloses after storing the first data associated with the one of the plurality of threads as metadata in the image file, indexing the image file and the metadata of the image file in an index (par [0008-0015]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lewis into the teachings of Brown as modified by Wahl in order to reduce time-consuming (par [0002]).As per claim 8, Lewis discloses the method of claim 7, comprising: searching for the image file by searching the index (par [0008-0015]).
As per claim 14, Wahl discloses plurality of threads (par [0192]). 
Brown and Wahl do not explicitly disclose the method of claim 10, comprising: after storing the first data associated with the one of the plurality of threads as metadata in the image file, indexing the image file and the metadata of the image file in an index. 
However, Lewis discloses after storing the first data associated with the one of the plurality of threads as metadata in the image file, indexing the image file and the metadata of the image file in an index (par [0008-0015]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lewis into the teachings of Brown as modified by Wahl in order to reduce time-consuming (par [0002]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 23, 2022
/THU N NGUYEN/Examiner, Art Unit 2154